DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,413,655 in view of Gardner et al. (US Pat. No. 7,442,237, hereinafter Gardner).
Claim 1 of US Pat. No. 8,413,655 discloses substantially all the limitations of claim 1 of instant invention except:
Wherein the cartridge further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge.
However, Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus (see column 1, lines 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 8,413,655 by having a the cartridge to further comprise a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge., as claimed by the applicant, with a reasonable expectation of success, as Gardner teaches 
Claim 1 of US Pat. No. 8,413,655 reads substantially on the limitation of claim 2, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,413,655 reads substantially on the limitation of claim 3, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,413,655 reads substantially on the limitation of claim 4, thereby reading on the subject matter of the claimed invention. 
claim 5, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,413,655 reads substantially on the limitation of claim 6, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,413,655 reads substantially on the limitation of claim 10, thereby reading on the subject matter of the claimed invention. 
Claims 1, 4-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US Pat. No. 8,653,153 in view of Gardner et al. (US Pat. No. 7,442,237, hereinafter Gardner).
Claim 1 of US Pat. No. 8,653,153 discloses substantially all the limitations of claim 1 of instant invention except:
Wherein the cartridge further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge.
However, Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus (see column 1, lines 13-18).  A colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter includes colorimetric indicator elements, each element configured to produce a color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical threat agent (see column 1, lines 59-67). The colorimetric indicator includes a substrate coated with a reactive chemical compound that produces an indication comprising a 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 8,685,153 by having a the cartridge to further comprise a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge., as claimed by the applicant, with a reasonable expectation of success, as Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus, wherein the system comprises a colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter which includes colorimetric indicator elements configured to produce a color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical threat agent, whereby the 
Claim 1 of US Pat. No. 8,685,153 reads substantially on the limitation of claim 4, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,685,153 reads substantially on the limitation of claim 5, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,685,153 reads substantially on the limitation of claim 10, thereby reading on the subject matter of the claimed invention. 
Claims 1-2, 4-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,821,619 in view of Gardner et al. (US Pat. No. 7,442,237, hereinafter Gardner).
Claim 1 of US Pat. No. 8,821,619 discloses substantially all the limitations of claim 1 of instant invention except:
Wherein the cartridge further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is 
However, Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus (see column 1, lines 13-18).  A colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter includes colorimetric indicator elements, each element configured to produce a color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical threat agent (see column 1, lines 59-67). The colorimetric indicator includes a substrate coated with a reactive chemical compound that produces an indication comprising a distinct color change in response to detection of a target chemical threat agent, a mask overlay substantially in color to the substrate before a colorimetric reaction has occurred, that selectively displays a region of the substrate configured to change color at a predetermined level of exposure to the target chemical threat agent; and a protective backing that is permeable by the target chemical threat agent or threat agent category, wherein, the colorimetric indicator is in contact with the sorbent filter media to display a change of color corresponding to predetermined maximum levels of filter penetration by the chemical treat agent (see column 2, lines 1-33).  This is considered equivalent to the filter, i.e. cartridge, further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 8,821,619 by having 
Claim 1 of US Pat. No. 8,821,619 reads substantially on the limitation of claim 2, thereby reading on the subject matter of the claimed invention. 
claim 4, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,821,619 reads substantially on the limitation of claim 5, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,821,619 reads substantially on the limitation of claim 6, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 8,821,619 reads substantially on the limitation of claim 10, thereby reading on the subject matter of the claimed invention. 

Claim Objections
Claim 7 is objected to because of the following informalities:  incorrect spelling.
Claim 7 recites: “…thymol blue, or o-cresolpthalein.”  The correct word is “o-cresolphthalein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. Pub. No. 2012/0090470, hereinafter McKenna) in view of Gardner et al. (US Pat. No. 7,442,237, hereinafter Gardner).
In regards to Claim 1, McKenna discloses an adsorbent cartridge for removing gaseous contaminants, comprising layers of one or more self-supporting adsorbent sheets mechanically spaced to provide gas flow channels between the layers from one end of the cartridge to the other (see figure 1a and paragraphs [0140]-[0141]).
McKenna fails to disclose wherein the cartridge further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein at the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge.
However, Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus (see column 1, lines 13-18).  A colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter includes colorimetric indicator elements, each element configured to produce a color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical threat agent (see column 1, lines 59-67). The colorimetric indicator includes a substrate coated with a reactive chemical compound that produces an indication comprising a 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the adsorbent cartridge as disclosed by McKenna by having a the cartridge to further comprise a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets of the adsorbent cartridge, as claimed by the applicant, with a reasonable expectation of success, as Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus, wherein the system comprises a colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter which includes colorimetric indicator elements configured to produce a color change in response to detection of a predetermined level 
	In regards to Claim 2, McKenna discloses wherein the cartridge (#30) is formed from a single self-supporting adsorbent sheet wound into a roll to form multiple layers (see figure 1a and paragraphs [0140]-[0141]).
In regards to Claim 3, McKenna discloses wherein the cartridge (#30) is formed from a stack of the self-supporting adsorbent sheets (see figure 1c and paragraph [0142]).
In regards to Claim 4, McKenna discloses wherein the sheet is formed from a mixture comprising an adsorbent material (see paragraph [0145]).
In regards to Claim 5, McKenna discloses wherein the sheet is formed from a mixture comprising polymer and the adsorbent material (see paragraph [0147]). 
In regards to Claim 6, McKenna discloses wherein the adsorbent material comprises calcium hydroxide or lithium hydroxide (see paragraph [0145]). 
Claim 8, McKenna in view of Gardner discloses the adsorbent cartridge as recited in claim 1.  Gardner further teaches wherein the color indicator is applied to one or more areas of an outermost layer of the adsorbent sheets (#120) of the adsorbent cartridge (see figures 6 and 7, and column 5, line 55 to column 6, line 4).  
Although Gardner does not explicitly disclose wherein the total surface area of all color indicator in the cartridge is 0.05% to 50% of the surface area of an outermost layer, Gardner teaches wherein thickness window may be adjusted to ensure suitable contact is made with the sorbent media (#120), i.e. adsorbent sheets, (see column 5, lines 61-63).  Since Gardner teaches the importance of ensuring suitable contact with sorbent media, it is considered obvious to adjust the total surface area of all color indicator in the cartridge, which is a result-effective variable, to an optimum value, such as from 0.05% to 50% of the surface area of an outermost layer, as claimed by the applicant, with a reasonable expectation of success, as it has been held that the optimization of a result-effective variable is considered prima facie obvious as it is readily obtained by one skilled in the art through routine experimentation, in order to obtain a desired end-result, such as improved color indication of exposed areas of the cartridge.  See MPEP 2144.05. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the adsorbent cartridge as disclosed by McKenna by having the total surface area of all color indicator in the cartridge to be 0.05% to 50% of the surface area of the outermost layer, as claimed by the applicant, with a reasonable expectation of success, as Gardner teaches a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus, wherein the system comprises a colorimetric display for signaling an end of 
In regards to Claim 9, McKenna, in view of Gardner, discloses the adsorbent cartridge as recited in claim 1.  Although McKenna, as modified above, does not explicitly disclose wherein the color indicator is applied to the outermost layer of the adsorbent sheets of the adsorbent cartridge by spraying the color indicator onto the outermost layer of the adsorbent sheets of the adsorbent cartridge, choosing the appropriate manner of incorporating the color indicator onto the outermost layer is within one skilled in the art, as it is a mere engineering design choice, in order to obtain a desired end-result, such as for improved convenience and time savings, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
Claim 10, McKenna discloses wherein the layers are mechanically spaced by parallel, longitudinal ribs molded out of the sheet (see paragraph [0140]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Gardner and further in view of Riccitelli et al. (US Pat. No. 5,124,129, hereinafter Riccitelli).
In regards to Claim 7, McKenna, in view of Gardner, discloses the adsorbent cartridge as recited in claim 1, but fails to disclose wherein the color indicator comprises ethyl violet, titan yellow, kenazol yellow, activated alumina with thymol blue, or o-cresolphthalein.
	However, Riccitelli teaches an indicator device having a rapid response for the detection of carbon dioxide in a gas mixture (see column 1, lines 16-18).  A carbon dioxide indicator comprises a pH-sensitive dye which does not rapidly change color when exposed to ambient but, but does rapidly change color when exposed directly to carbon dioxide laden air (see column 2, lines 54-61).  A device for indicating carbon dioxide is designed so that the color change of the indicator is viewable from outside the device, i.e. external observer (see column 2, lines 61-66).  
	Riccitelli further teaches a pH-sensitive dye which undergoes a color change as a result of a decrease in the pH in the matrix of 1 to 5 pH units due to an influx of CO2 from a patient’s breath.  The preferred pH-sensitive dye is o-cresolphthalein having an active region between about pH 9.8 and 8.2 (see column 3, lines 23-38). 
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the adsorbent cartridge as disclosed by McKenna in view of Gardner, by substituting a known color indicator for another known 2 from a patient’s breath, wherein the preferred pH-sensitive dye is o-cresolphthalein having an active region between about pH 9.8 and 8.2, which has a rapid response for the detection of carbon dioxide in gas mixtures (see column 1, lines 16-18). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Gardner and further in view of Poler et al. (A Year of Experience Using Spiralith, A Lithium Hydroxide Carbon Dioxide Absorbent, hereinafter Poler).
In regards to Claim 11, McKenna discloses wherein the combination of flow cone (#111) with end cap (#103) can be used to connect breathing devices that have a smaller standard tubing connection (see paragraph [0168]).  McKenna further discloses wherein the cartridge assembly is used in a breathing device (see paragraph [0190]). McKenna does not explicitly disclose that the breathing device is an anesthesia breathing circuit.
However, Poler teaches that Spiralith™ is an alternative product to the conventional granular disposable carbon dioxide adsorbent products which have been 2 in recirculating anesthetic circuits to prevent rebreathing (see page 1).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the adsorbent cartridge as disclosed by McKenna in view of Gardner by having the adsorbent cartridge incorporated into an anesthesia breathing circuit, as claimed by the applicant, with a reasonable expectation of success, as Poler teaches that Spiralith™ is an alternative product to the conventional granular disposable carbon dioxide adsorbent products which have been long used, wherein Spiralith™ employs lithium hydroxide suspended in a polymer matrix that does not produce toxic byproducts and efficiently removes respired CO2 in recirculating anesthetic circuits to prevent rebreathing (see page 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Gardner and further in view of Isa et al. (“Characterization of Carbon Dioxide Absorbent Material For Enclosed Space Applications”, ResearchGate, hereinafter Isa).
In regards to Claim 12, McKenna discloses wherein the combination of flow cone (#111) with end cap (#103) can be used to connect breathing devices that have a smaller standard tubing connection (see paragraph [0168]).  McKenna further discloses wherein the cartridge assembly is used in a breathing device (see paragraph [0190]). McKenna does not explicitly disclose wherein the adsorbent cartridge is carried on an underwater breathing apparatus.
However, Isa teaches that it is known in the art that excess carbon dioxide within enclosed compartments, such as submarines, should be removed in order to maintain a 2 absorbent materials are well known and widely used in a number of applications, such as in anesthesia, respiratory are, military and tourist submarines, underwater diving gear, i.e. underwater breathing apparatus, etc.  Lithium hydroxide are typical absorbents used to scrub CO2 from the air (see introduction). 
Since McKenna clearly teaches that the adsorbent cartridge comprises lithium hydroxide as the adsorbent material, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the adsorbent cartridge as disclosed by McKenna, in view of Gardner, by having incorporating the adsorbent cartridge into an underwater breathing apparatus, as claimed by the applicant, with a reasonable expectation of success, as Isa teaches that excess carbon dioxide within enclosed compartments, such as submarines, should be removed in order to maintain a healthy air composition, whereby excess carbon dioxide removal can be done by physical adsorption processes with CO2 absorbent materials, such as lithium hydroxide, which are well known and widely used in a number of applications, such as in anesthesia, respiratory are, military and tourist submarines, underwater diving gear, i.e. underwater breathing apparatus, etc. (see introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759